Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about December 5, 1994, which, inter alia, directed that overnight visitation with petitioner father take place away from respondent mother’s home once a week, commencing January 13, 1995, unanimously affirmed, without costs.
There was ample evidence in the record to support the pendente lite relief granted, including the testimony of the parties and two experts. Moreover, the Guardian Ad Litem, who was in favor of one overnight visit per week between the father and the infant, had on prior occasions submitted reports to the court which contradicted most, if not all, of respondent’s allegations of petitioner’s unfitness.
We have considered respondent’s other allegations and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.